Per Curiam
(on motion for rehearing). A considerable part of the plaintiffs’ brief on motion for rehearing is devoted to a disparagement of the opinion of the court in this case. The opinion is criticized because as the result of a verbal error it contains a statement that there was a jury trial and verdict for the plaintiffs. It is apparent from the opinion itself that the court in its consideration of the case well understood that the trial was before the court without a jury. Before the motion for rehearing came to its attention the mistake had been discovered and corrected by the court on its own motion.
We have considered such contentions set out in the motion for rehearing as. are pertinent to the question raised, and find no reason for- departing from the decision heretofore rendered. Plaintiffs’ brief on motion for rehearing contains many impertinent, disrespectful, abusive statements reflecting upon the court. These statements are of such a premeditated, insulting character that they cannot be permitted to pass without notice. Counsel for plaintiffs is an experienced lawyer, and his conduct cannot be excused on the ground of petulance or a failure to appreciate the implications of the language contained in his brief. The language is contemptuous, and counsel is subject to reprimand for his unlawyerlike conduct.
It is ordered that the motion for rehearing be denied, with $50 costs, and the brief of the.plaintiffs on motion for rehearing is ordered stricken from the files of this court.